        Case 1:20-cv-10980-FDS Document 30 Filed 11/18/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISRICT OF MASSACHUSETTS




                                                       Civil Action : 20-10980-FDS




                                  Christopher Brown
                                       Plaintiff

                                           v.
                                  Damon Dash et al
                                      Defendant


                                  Order of Dismissal

Saylor, D.J.

        In accordance with the Memorandum and Order [29] dated 11/18/2020 it is hereby

   ORDERED that the above-entitled action is DISMISSED without prejudice.

                                                                By the Court,

                                                                  /s/ Taylor Halley
                                                                  Deputy Clerk

11/18/2020
